DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 5/24/2022.

The application has been amended as follows: 
Claim 16. A semiconductor device, comprising: a plurality of fin structures extending in a first direction; a plurality of gate structures extending in a second direction crossing the first direction; a plurality of contact bars disposed over and [[a]] coupled to a source/drain epitaxial layer of one or more of the plurality of fin structures and extending in parallel with the plurality of gate structures, wherein: at least one of the plurality of contact bar has a constant width between two of the plurality of fin structures, and at least one of the plurality of contact bar has a narrow portion having a width narrower than the constant width and a wide portion having a width greater than the narrow portion.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a dummy gate structure; an interlayer dielectric layer; and a contact bar embedded in the interlayer dielectric layer and disposed over the first epitaxial layer and not over the second epitaxial layer, and extending in the second direction in plan view, wherein: the contact bar includes a first portion disposed over the first epitaxial layer and a second portion, the second portion overlaps no fin structure and no S/D structure, the second portion is located on a line extending from the second fin structure in the first direction, a width of the second portion in the first direction on the line is smaller than a width of the first portion in the first direction in plan view, the first portion is disposed between the first gate structure and the dummy gate structure, and an end of the first fin structure is covered by the dummy gate structure.
Regarding claims 9-15, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a pitch of the pair of first fin structures is smaller than a pitch between the first pair of fin structure and the second pair of fin structures, and the first contact bar overlaps no fin structure and no S/D structure between the pair of first fin structures and the pair of second fin structures, the first contact bar includes a first portion disposed over the first epitaxial layer, a second portion disposed between the pair of first fin structures and the pair of second fin structures and a third portion disposed over the second epitaxial layer, and a width of the second portion in the first direction is smaller than a width of the first portion and a width of the third portion in the first direction in plan view.
Regarding claims 16-20, the prior art failed to disclose or reasonably suggest the
claimed semiconductor device particularly characterized by a plurality of contact bars
disposed over and coupled to a source/drain epitaxial layer of one or more of the plurality of fin structures and extending in parallel with the plurality of gate structures,
wherein: at least one of the plurality of contact bar has a constant width between two of the plurality of fin structures, and at least one of the plurality of contact bar has a narrow portion having a width narrower than the constant width and a wide portion having a
width greater than the narrow portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896